FILED
                            NOT FOR PUBLICATION                             NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BASANT SIDHU and SANJESH SINGH,                   No. 10-17029

              Plaintiffs - Appellants,            D.C. No. 2:09-cv-01090-LKK-
                                                  DAD
  v.

S. GARCIA, Sheriff’s Deputy; et al.,              MEMORANDUM *

              Defendants - Appellees.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                    Argued and Submitted November 17, 2011
                            San Francisco, California

Before: THOMAS, GOULD, and BYBEE, Circuit Judges.

       Basant Sidhu and Sanjesh Singh appeal the summary judgment entered by

the district court against them. We affirm. Because the parties are familiar with

the history of the case, we need not recount it here.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                            I

      The district court properly granted summary judgment on the Fourth

Amendment claims, correctly concluding that the defendants were entitled to

qualified immunity. In order to determine if qualified immunity applies, a two-part

inquiry should be conducted: (1) did an officer’s conduct violate a constitutional

right; and (2) was the right which was violated clearly established at the time of the

violation. Espinosa v. City & Cty. of San Francisco, 598 F.3d 528, 532 (9th Cir.

2010). If an officer did not violate a constitutional right, then that officer is

entitled to qualified immunity. Id.

      In this case, the district court correctly determined that the plaintiffs’

constitutional rights were not violated. The warrantless search was justified by the

emergency exception to the Fourth Amendment. The emergency exception is an

extension of “police officers’ community caretaking function” because it allows

officers to respond to “emergency situations that threaten life or limb” in a timely

manner. Hopkins v. Bonvicino, 573 F.3d 752, 763 (9th Cir. 2009). To determine if

the emergency exception applies, this court makes a fact-specific inquiry as to

whether: “(1) considering the totality of the circumstances, law enforcement had an

objectively reasonable basis for concluding that there was an immediate need to

protect others or themselves from serious harm; and (2) the search’s scope and


                                            2
manner were reasonable to meet the need.” United States v. Snipe, 515 F.3d 947,

952 (9th Cir. 2008).

      Here, the deputies had an objectively reasonable basis for concluding

Singh’s spouse was in imminent need of their assistance. She had written an email

requesting police assistance and further indicating that she may have been being

held against her will. The emails also suggested she may have been in danger of

harm from herself or others. When the deputies arrived at the house, they observed

the furtive figure of a person inside the house. However, no one answered their

knock at the door or telephone calls. The totality of these circumstances justified

the entry into the house under the emergency exception. The manner and the scope

of the deputies’ entry and search were also both reasonable. Given the lack of a

constitutional violation, the district court properly granted summary judgment on

the Fourth Amendment claims.

                                          II

      The district court did not abuse its discretion in denying plaintiffs’ motion

for leave to amend their original complaint as untimely. See De Saracho v. Custom

Food Mach., Inc., 206 F.3d 874, 878 (9th Cir. 2000).

      AFFIRMED.




                                          3